Citation Nr: 1625257	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hearing loss. 

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sleep apnea, secondary to the Veteran's service-connected PTSD.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for sleep apnea, secondary to the Veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision for hearing loss and a January 2013 rating decision for sleep apnea by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Veteran, with his representative, explicitly withdrew his claims for an increased rating for PTSD, an increased rating for heart disease, an earlier effective date for heart disease, and service connection for erectile dysfunction before the undersigned Veterans Law Judge in the April 2016 hearing.  Thus, the Board does not have jurisdiction over these claims. 

The issues of entitlement to service connection for hearing loss and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for hearing loss in November 2004, which the RO denied in a January 2005 rating decision.  The Veteran filed a notice of disagreement in April 2005 and the RO issued a Statement of the Case in September 2005.  The Veteran did not file a substantive appeal and the decision became final. 

2. The Veteran has since filed new and material evidence to reopen service connection for hearing loss. 

3. The Veteran filed a service connection claim for sleep apnea in July 2010, which the RO denied in a December 2010 rating decision.  The Veteran did not file a notice of disagreement or new and material evidence within one year, and the decision became final.  

4. The Veteran has since filed new and material evidence to reopen service connection for sleep apnea, secondary to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The January 2005 rating decision, which denied service connection for hearing loss, is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. The December 2010 rating decision, which denied service connection for sleep apnea, is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Hearing Loss and Sleep Apnea

The Veteran initially filed his claims for hearing loss and sleep apnea in November 2004 and July 2010, respectively.  The Veteran's hearing loss claim was denied for a failure to relate the Veteran's hearing loss to service and his sleep apnea claim was denied for failure to show a current diagnosis of sleep apnea.  The Veteran filed to reopen his claims for hearing loss and sleep apnea in December 2009 and July 2012, respectively.  In February 2010, the Veteran's claim to reopen service connection for hearing loss was denied because the evidence was not new and material.  In January 2013, the Veteran's claim to reopen service connection for sleep apnea was denied because the evidence was not new and material.  The RO later reopened the Veteran's service connection claim for sleep apnea in an April 2014 rating decision, but continued the previous denial for failure to relate his sleep apnea to service or his service-connected PTSD.    

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hearing loss was previously considered and denied by the RO in January 2005.  The Veteran was notified of that decision and his appellate rights.  The Veteran filed a notice of disagreement and the RO issued a Statement of the Case in September 2005.  The Veteran did not file a formal appeal and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

At the time of the January 2005 rating decision, the evidence before the RO consisted of the Veteran's service treatment records.  After that decision, in March 2010, the Veteran submitted a positive nexus opinion from a private doctor.  Additionally, the Veteran testified before the Board that he has experienced hearing issues since returning home from service. When credibility is presumed, the aforementioned evidence suggests a nexus between the Veteran's current hearing loss and the Veteran's service.   As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for hearing loss. 

The Veteran's service connection claim for sleep apnea was previously considered and denied by the RO in December 2010 for failure to show a current diagnosis of sleep apnea.  The Veteran did not file a notice of disagreement or new and material evidence within one year and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
At the time of the December 2010 rating decision, the evidence before the RO consisted of the Veteran's service treatment records.  Since that decision, the Veteran has filed medical evidence documenting a current diagnosis of sleep apnea.  The Veteran also testified before the Board that there are studies linking sleep apnea to PTSD. Although the Veteran's representative stated that these studies would be associated with the file after the hearing, the studies have not been associated as of the date of this opinion. When credibility is presumed, however, the aforementioned evidence shows a current disability and suggests a nexus between the Veteran's current sleep apnea and the Veteran's service-connected PTSD.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for sleep apnea. 


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened.

New and material evidence having been received, the claim for service connection for sleep apnea, secondary to PTSD, is reopened.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veteran has not been afforded a VA examination for his hearing loss claim but he contends that his hearing loss began shortly after separation from service.  Additionally, medical evidence shows that the Veteran has a history of ear infections, and that he experienced ear infections in service.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran's hearing loss is related to service, including noise exposure or ear infections experienced in service. 

Moreover, the Veteran was afforded an inadequate VA examination for his sleep apnea in November 2013.  In the opinion, the examiner stated that, based upon the medical literature, there is no nexus between obstructive sleep apnea and post-traumatic stress disorder.  The examiner then concluded that it is less likely than not the Veteran's sleep apnea is related to his PTSD.  The examiner did not address whether the Veteran's sleep apnea is aggravated by his PTSD, thus rendering the examination inadequate.  An addendum opinion was obtained in February 2014, but the physician rendered the same conclusion.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a remand is necessary to obtain an adequate examination.  The Veteran is urged to submit the studies he referenced linking sleep apnea to PTSD for review by the RO and VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the Veteran's hearing loss. 

After conducting the examination, the examiner must review all pertinent evidence of record and prepare an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss began during service or is otherwise linked to noise exposure during service.

The examiner should address the Veteran's history of ear infections during and after service and consider the Veteran's contentions that his hearing loss began shortly after returning from service.  


2. After waiting an appropriate time for the Veteran to submit the referenced studies linking sleep apnea to PTSD, furnish his entire claims file to the VA physician who rendered the November 2013 VA sleep apnea opinion (or a suitable substitute if that VA physician is unavailable). The VA physician must review all pertinent evidence of record and respond to the following questions:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is caused by the Veteran's service-connected PTSD.

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is aggravated by the Veteran's service-connected PTSD. If yes, identify, to the extent possible, the degree of disability that is due to aggravation. 

Consider the studies linking sleep apnea to PTSD that are associated with the file, if any.  

The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  Please address causation and aggravation separately.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  


3. Thereafter, the issues of service connection for hearing loss and sleep apnea secondary to PTSD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


